DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2019155858).
With regard to claim 1, Shimizu discloses a liquid discharging apparatus [liquid ejecting apparatus; Para. 0008] comprising: 
a storage [composition storage container; Para. 0033] storing an ink [composition ink; Para. 0011-0012] the ink containing water [Para. 0051], an organic solvent [Para. 0059], at least two kinds of urethane resins, and titanium oxide [Para. 0059]; and 
a liquid discharging head including: 
an individual liquid chamber (6) having a circulation flow path through which the ink is circulated [Para. 0011], 
a nozzle (4) communicating with the individual liquid chamber and through which a liquid droplet of the ink is discharged [Para. 0011], 
wherein a content of the titanium oxide in the ink is 20% by mass or greater but 30% by mass or less [20% by mass or greater and 50% by mass or less; Para. 0011], and 
a volume average particle diameter of the titanium oxide is 300 nm or greater but 630 nm or less [300 nm or greater but 600 nm or less; Para. 011]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a content of titanium oxide in the ink at 20% by mass or greater but 30% by mass or less and a volume average particle diameter of the titanium oxide is 300 nm or greater but 630 nm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 7, Shimizus’ discloses a liquid discharging method comprising:
circulating an ink containing water, an organic solvent, at least two kinds of urethane resins, and titanium oxide in an individual liquid chamber and discharging a liquid droplet of the ink through a nozzle of a liquid discharging head,
wherein a content of the titanium oxide in the ink is 20% by mass or greater but 30% by mass or less [20% by mass or greater and 50% by mass or less; Para. 0011] and a volume average particle diameter of the titanium oxide is 300 nm or greater but 630 rum or less [300 nm or greater but 600 nm or less; Para. 011].

Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2019155858) as applied to claim 1 above, and further in view of Urano (US 2020/027685).
With regards claim 2, Shimizus’ liquid discharging apparatus discloses all the limitations of claim 1, but does not disclose wherein the urethane resins comprise a polycarbonate urethane resin having a glass transition temperature of lower than 25 degrees C.
However, Urano teaches a urethane resins comprise a polycarbonate urethane resin having a glass transition temperature of lower than 25 degrees C [Para. 0188-0189]
It would have been obvious to one having ordinary skill in the art at the time the invention was made configure the urethane resin of Shimizu to comprise a polycarbonate urethane resin having a glass transition temperature of lower than 25 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 3, Shimizus’ modified liquid discharging apparatus discloses  all the limitations of claim 1, and Shimizu also discloses further comprising: a pressure sensor [Para. 0038] configured to detect pressure of the ink; and a circulation speed control unit [Para. 0038] configured to control a circulation speed of the ink, wherein the circulation speed control unit increases the circulation speed of the ink when a detected value of the pressure sensor is higher than a predetermined value. 
With regard to claim 4, Shimizus’ modified liquid discharging apparatus discloses all the limitations of claim 3, and Shimizu also discloses wherein the liquid discharging head further includes a piezo element [Para. 0039] configured to cause the liquid droplet to be discharged from the nozzle, and the piezo element is formed integrally with the pressure sensor [Para. 0039]
With regard to claim 5, Shimizus’ modified liquid discharging apparatus discloses all the limitations of claim 4, and Shimizu also discloses wherein the piezo element applies in an ink discharging direction, a load of a level at which the ink is not discharged, to detect the pressure [Para.0039]. 
With regard to claim 6, Shimizus’ modified liquid discharging apparatus discloses all the limitations of claim, and Shimizu also discloses wherein the circulation speed control unit controls the circulation speed of the ink while the liquid discharging head is not discharging the ink [Para. 0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a content of titanium oxide in the ink at 20% by mass or greater but 30% by mass or less and a volume average particle diameter of the titanium oxide is 300 nm or greater but 630 nm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853